 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 ANDREW F. DAWSON (CABN 264421)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7019
 7        FAX: (415) 436-7234
          Andrew.Dawson@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                         )   CASE NO. 18-MJ-70219 MAG
                                                       )
14           Plaintiff,                                )
                                                       )   STIPULATION AND [PROPOSED] ORDER
15      v.                                             )   CONTINUING PRELIMINARY HEARING AND
                                                       )   EXTENDING TIME UNDER RULE 5.1
16   JAMIE TABATABAI,                                  )
                                                       )
17           Defendant.                                )
                                                       )
18

19           The United States of America, through Andrew F. Dawson, Assistant United States Attorney,
20 and the defendant, Jamie Tabatabai, through his counsel, hereby stipulate to continue the preliminary

21 hearing in this matter from October 31, 2018 to December 19, 2018 at 9:30 a.m. before the Duty

22 Magistrate. The defendant agrees that good cause exists to extend the time limits of Rule 5.1(c) to

23 December 19, 2018.

24           The parties agree that good cause exists, taking into account the public interest in the prompt
25 disposition of criminal cases, to extend the time for the preliminary hearing to December 19, 2018. The

26 parties have been discussing a resolution of this matter and are hopeful that such a resolution might be

27 reached without burdening Court with further proceedings after indictment. The government has

28
     STIPULATION TO CONTINUE PRELIMINARY HEARING
     CASE NO. 18-MJ-70219 MAG               1
 1 produced a substantial quantity of discovery to the defendant, including linesheets and recordings

 2 associated with multiple federally authorized wiretaps. Defense counsel is reviewing discovery in order

 3 to inform ongoing settlement discussions. The parties further note that the defendant has been released

 4 on bond.

 5          The parties also agree that an exclusion of time is appropriate under the Speedy Trial Act

 6 between October 31, 2018 and December 19, 2018 for purposes of the effective preparation of counsel,

 7 and to permit counsel to conduct an investigation and consult with the defendant. In addition, the

 8 defendant agrees to exclude for this period of time any time limits applicable under 18 U.S.C. § 3161.

 9 The parties also agree that the ends of justice served by granting such a continuance outweigh the best

10 interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

11                                                       Respectfully submitted,

12                                                       ALEX G. TSE
                                                         United States Attorney
13

14 Dated: October 25, 2018                                 /s/
                                                         ANDREW F. DAWSON
15                                                       Assistant United States Attorney
16
     Dated: October 25, 2018                               /s/                   _
17                                                       GIL EISENBERG
                                                         Attorney for JAMIE TABATABAI
18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO CONTINUE PRELIMINARY HEARING
     CASE NO. 18-MJ-70219 MAG               2
 1                                           [PROPOSED] ORDER

 2          Based upon the representation of counsel and for good cause shown, the Court finds that good

 3 cause exists, taking into account the public interest in the prompt disposition of criminal cases, for

 4 extending time under Rule 5.1 and continuing the preliminary hearing from October 31, 2018, to

 5 December 19, 2018.

 6           Therefore, IT IS HEREBY ORDERED that:

 7          (1)     The preliminary hearing or arraignment date is continued to December 19, 2018, at 9:30

 8 a.m. before the Duty Magistrate;

 9          (2)     Good cause exists to extend the time for the preliminary hearing under Rule 5.1 to

10 December 19, 2018; and

11          (3)     The time until December 19, 2018 shall be excluded from computation of any time limits

12 under the Speedy Trial Act and 18 U.S.C. § 3161.

13

14

15 DATED: 10/30/18                                        _________________________________
                                                          HON. KANDIS WESTMORE
16                                                        United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO CONTINUE PRELIMINARY HEARING
     CASE NO. 16-MJ-71579 MAG               1
